         Case 1:20-cv-09917-AKH Document 16 Filed 12/29/20 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York

                                                      86 Chambers Street
                                                      New York, New York 10007



                                                      December 29, 2020
By ECF

The Honorable Alvin K. Hellerstein
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:    Emery Celli Brinckerhoff Abady Ward & Maazel, LLP v. United States Department
              of Justice et al., No. 20 Civ. 9917 (AKH)

Dear Judge Hellerstein:

        This Office represents Defendants in the above-captioned Freedom of Information Act
(“FOIA”) action. I write to respectfully request a brief extension of Defendants’ time to respond
to the Complaint. Due to the complexity of the factual allegations at issue and the need for the
Government to confer with investigating authorities, as well as the intervening holidays, the
Government requests an extension of approximately two weeks, and an alignment of the
Defendants’ answer deadlines, from December 31, 2020, and January 4, 2021 (see ECF Nos. 11-
12), to January 18, 2021.

       This is the Government’s first request for an extension. Plaintiff consents to this request.

       I thank the Court for its consideration of this request.

                                              Respectfully,

                                              AUDREY STRAUSS
                                              Acting United States Attorney for the
                                              Southern District of New York

                                      By:         /s/ Lucas Issacharoff       .
                                              Lucas Issacharoff
                                              Assistant United States Attorney
                                              86 Chambers Street, Third Floor
                                              New York, New York 10007
                                              Tel.: (212) 637-2737
                                              Email: Lucas.Issacharoff@usdoj.gov
